Name: Commission Regulation (EC) No 1040/2001 of 30 May 2001 fixing the maximum export refund for white sugar for the 41st partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1531/2000
 Type: Regulation
 Subject Matter: international trade;  trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32001R1040Commission Regulation (EC) No 1040/2001 of 30 May 2001 fixing the maximum export refund for white sugar for the 41st partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1531/2000 Official Journal L 145 , 31/05/2001 P. 0019 - 0019Commission Regulation (EC) No 1040/2001of 30 May 2001fixing the maximum export refund for white sugar for the 41st partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1531/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2), and in particular the second subparagraph of Article 18(5) thereof,Whereas:(1) Commission Regulation (EC) No 1531/2000 of 13 July 2000 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar(3), requires partial invitations to tender to be issued for the export of this sugar.(2) Pursuant to Article 9(1) of Regulation (EC) No 1531/2000 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question.(3) Following an examination of the tenders submitted in response to the 41st partial invitation to tender, the provisions set out in Article 1 should be adopted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 41st partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1531/2000 the maximum amount of the export refund is fixed at 40,501 EUR/100 kg.Article 2This Regulation shall enter into force on 31 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 175, 14.7.2000, p. 69.